EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 12/7/2021. Claims 1 and 15 are amended. Claims 1-20 are presently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marvin Beekman on 2/11/2022.

The application has been amended as follows: 

1.         A method, comprising:            determining electrode fractionalizations for a plurality of electrodes based on a target multipole having at least three target poles, the at least three target poles for the target multipole being emulated by the determined electrode fractionalizations for the plurality of electrodes, and at least some of the at least three target poles for the target multipole having fractionalization magnitudes, wherein the fractionalization magnitudes the at least some of the at least three target poles progressively increase in an outward direction away from a point within the target multipole; and            programming a modulation device with a modulation parameter set using the determined electrode fractionalizations to deliver energy using at least some of the plurality of electrodes.

17.       A system, comprising:              a plurality of electrodes;              a neural modulation generator configured to use a parameter set to deliver energy using at least some of the plurality of electrodes; and              a programming system configured to determine electrode fractionalizations for the electrodes based on a target multipole having at least three target poles and program the neural modulation generator with the parameter set using the determined electrode fractionalizations to deliver energy using at least some of the plurality of electrodes, the at least three target poles for the target multipole being emulated by the determined electrode fractionalizations for the plurality of electrodes, and at least some of the at least three target poles for the target multipole having fractionalization magnitudes, wherein the fractionalization magnitudes for the at least some of the at least three target poles progressively increase in an outward direction away from a point within the target multipole.

19.       A non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to:the at least three target poles for the target multipole being emulated by the determined electrode fractionalizations for the plurality of electrodes, and at least some of the at least three target poles for the target multipole having fractionalization magnitudes, wherein the fractionalization magnitudes for the at least some of the at three target poles progressively increase in an outward direction away from a point within the target multipole; and            program a modulation device with a modulation parameter set using the determined electrode fractionalizations to deliver energy using at least some of the plurality of electrodes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest use of both electrode fractionalizations and fractionalizations of the poles of target multipoles in the pattern suggested by the applicant, with the fractionalization magnitudes for the target poles progressively increasing in an outward direction away from a point within the target multipole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Examiner, Art Unit 3792